On April 27,1998, the Defendant was sentenced to five (5) years in the Montana State Prison. The Court recommended that as a condition of any parole or early release that the Defendant shall pay public defender fees in the amount of Four Hundred Fifty Dollars ($450.00); community service program fees in the amount of Eighty-Five Dollars ($85.00); technology fee in the amount of Five Dollars ($5.00); surcharge in the amount of Twenty Dollars ($20.00); cost of prosecu*71tion in the amount of One Hundred Dollars ($100.00); and probationary supervision fees in the amount of One Hundred Twenty Dollars ($120.00) per year.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mark McLaverty. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank attorney Mark McLaverty for representing Timothy Dratz in this matter.